DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-23 have been presented for examination.
Claim Objections
Claim 5 is objected to because of the following informalities:  On line 2, “digital 3D into pairs” should instate recite “digital 3D objects into pairs”.  Appropriate correction is required.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 2 and 20 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 and 18 of prior U.S. Patent No. 10,552,095 to Lawson et al. This is a statutory double patenting rejection.


A method comprising:
A method comprising:
generating a repeating orientation pattern for packing a plurality of digital 3D objects into a volume that represents a print region of a 3D printer, wherein generation of said repeating orientation pattern prioritizes volumetric efficiency in packing the plurality of digital 3D objects into the volume, wherein the plurality of digital 3D objects have in common a structural pattern, and wherein at least some of the plurality of digital 3D objects have a different size or shape from one another [Claim 1]. 
generating a repeating orientation pattern for packing a plurality of digital 3D objects into a volume that represents a print region of a 3D printer, wherein generation of said repeating orientation pattern prioritizes volumetric efficiency in packing the plurality of digital 3D objects into the volume, wherein the plurality of digital 3D objects have in common a structural pattern, and wherein at least some of the plurality of digital 3D objects have a different size or shape from one another  [Claim 1].
the repeating orientation pattern generated by: 
simulating a plurality of orientation schemes of representative digital objects of the plurality of digital 3D objects in digital space, each orientation schemes including a number of the representative digital objects positioned in relation to one another [Claim 1].
Wherein said determining the repeating orientation pattern includes:
simulating a plurality of orientation schemes of representative digital objects of the plurality of digital 3D objects in digital space, each orientation schemes including a number of the representative digital objects positioned in relation to one another [Claim 2].

Evaluating volumetric requirements for each orientation permutation [Claim 2].
identifying an orientation scheme that prioritizes volumetric efficiency to use as the repeating orientation pattern [Claim 1].
identifying an orientation scheme that prioritizes volumetric efficiency to use as the repeating orientation pattern [Claim 2]
assigning each of the plurality of digital 3D objects to a corresponding position in the repeating orientation pattern, wherein 3D digital objects are assigned positions in the repeating orientation pattern based on similarity of variation from the structural pattern [Claim 1].
assigning each of the plurality of digital 3D objects to a corresponding position in the repeating orientation pattern, wherein 3D digital objects are assigned positions in the repeating orientation pattern based on similarity of variation from the structural pattern [Claim 1].


Claim 20 is also rejected on the same basis as set forth hereinabove as claim 18 of the ‘095 patent includes the limitations found in claims 19 and 20 of the instant application.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-19 and 21-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 and 20-22 of U.S. Patent No. 10,552,095 to Lawson et al. Although the claims at issue are not identical, they are not patentably distinct from each other claims 1, 3-19 and 21-23 of the instant application are anticipated by patent claims 1-18 and 20-22 in that the patent claims contain all the limitations of the instant application claims.

‘095 Patent					        Instant application
A method comprising:
A method comprising:
generating a repeating orientation pattern for packing a plurality of digital 3D objects into a volume that represents a print region of a 3D printer, wherein generation of said repeating orientation pattern prioritizes volumetric efficiency in packing the plurality of digital 3D objects into the volume, wherein the plurality of digital 3D objects have in common a structural pattern, and wherein at least some of the plurality of digital 3D objects have a different size or shape from one another [Claim 1]. 
generating a repeating orientation pattern for packing a plurality of digital 3D objects into a volume that represents a print region of a 3D printer, wherein generation of said repeating orientation pattern prioritizes volumetric efficiency in packing the plurality of digital 3D objects into the volume, wherein the plurality of digital 3D objects have in common a structural pattern, and wherein at least some of the plurality of digital 3D objects have a different size or shape from one another  [Claim 1].
the repeating orientation pattern generated by: 
simulating a plurality of orientation schemes of representative digital objects of the plurality of digital 3D objects in digital space, each orientation schemes including a number 

evaluating volumetric requirements for each orientation scheme [Claim 1].

identifying an orientation scheme that prioritizes volumetric efficiency to use as the repeating orientation pattern [Claim 1].

assigning each of the plurality of digital 3D objects to a corresponding position in the repeating orientation pattern, wherein 3D digital objects are assigned positions in the repeating orientation pattern based on similarity of variation from the structural pattern [Claim 1].
assigning each of the plurality of digital 3D objects to a corresponding position in the repeating orientation pattern, wherein 3D digital objects are assigned positions in the repeating orientation pattern based on similarity of variation from the structural pattern [Claim 1].


Claims 1, 3-19 and 21-23 of the instant application are anticipated by patent claims 1-18 and 20-22 respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-8, 10-14, 17-19 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicants Admitted Prior Art [AAPA] in view of Wilkinson US Pat No 4643307.
Referring to claim 1, the AAPA teaches the concept which is recognized in the art as 3D nesting or 3D packing where it is determined how to arrange objects in a limited three dimensional space so that a 3D printer can manufacture as many objects as it can in a printing session.  What is not taught is to arrange the objects which differ in size or shape in a pattern which can be repeated.  Wilkinson teaches:
generating a repeating orientation pattern for packing a plurality of 3D objects into a volume, wherein generation of said repeating orientation pattern prioritizes volumetric efficiency in packing the plurality of 3D objects into the volume, wherein the plurality of 3D objects have in common a structural pattern, and wherein at least some of the plurality of 3D objects have a different size or shape from one another [Figs. 1-2, 5 and col. 3 lines 52-65, col. 4 lines 35-44].
assigning each of the plurality of 3D objects to a corresponding position in the repeating orientation pattern, wherein 3D objects are assigned positions in the repeating orientation pattern based on similarity of variation from the structural pattern [col. 4 lines 35-44 and 64-67].
While Wilkinson teaches arranging different sized objects in a volume based on a determined pattern, it is not explicitly taught to relate such to a 3D printing operation.  It should be apparent though that arranging objects within a volume whether it be related to 3D printing or fitting objects within a box or tube, attempt to accomplish the same end result to maximize the amount of objects in the volume.  Therefore, it would have been obvious to one of ordinary skill 
Referring to claims 4 and 6-7, Wilkinson teaches that the individual objects can be grouped in a pattern and those patterns can be grouped into layers and those layers can be stacked on top or below of one another [col. 4 lines 35-44].  In other words, sets and subsets can be generated based on the repeating pattern of objects.  When applied to a printing area in a 3D printer, those objects would necessarily be assigned to a spatial location within the print region so that it can be printed during its print session.
Referring to claim 8, similar to claim 4, stacking the layers on top of one another would create columns comprising the objects which make up each layer.  Even if the layers were offset as shown in fig. 5, it would still generate columns comprising the three different sized spheres wherein the columns would essentially interlock where the concave and convex portions of the columns exist.
Referring to claims 10-13, while Wilkinson further teaches that simple patterns can be expanded without limit, one of ordinary skill would understand that such a principle pertains to all patterns, not just those associated with spheres and cylinders.  That said, another pattern commonly used in packing is matching concave and convex surfaces (which complement each other) and stacking those objects where a convex surface is paired with a concave surface.  For example, how bowls, cups and even ice cream cones are packaged.  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to try incorporating matching convex and concave surfaces when packing objects for 3D printing 
Referring to claim 14, since the 3D printer volume is limited, if a user required to produce more objects than could be made in a single print cycle, it would have been obvious to one of ordinary skill in the art that the pattern could be reused in subsequent print cycles to produce additional units because it would still do so in an optimal manner.
Referring to claims 17-19 and 21-23, these are rejected on the same basis as set forth hereinabove.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A CONNOLLY whose telephone number is (571)272-3666.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
/MARK A CONNOLLY/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        2/19/21